Citation Nr: 1224318	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an extension of a temporary total disability rating for convalescence beyond January 30, 2008, following left knee surgery in November 2007.


REPRESENTATION

Appellant represented by:	Disabled America Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran had active service from August 1962 to August 1965. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia, which, in pertinent part, granted a temporary total evaluation for surgical or medical treatment necessitating convalescence from November 26, 2007 to January 30, 2008, and assigned a 30 percent rating effective February 1, 2008.  The RO in Nashville, Tennessee, currently retains jurisdiction of the Veteran's claim file.  

In a September 2008 written statement the Veteran claimed that his service connected left knee disability has gotten worse due to infection.  This written submission raises the issue of entitlement to an evaluation in excess of 30 percent for a total left knee replacement, to include neurologic manifestations.  This issue is not currently developed or certified for appellate review.  Accordingly, it is REFERRED to the RO for appropriate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an extension of a temporary total disability rating for convalescence beyond January 30, 2008, following left knee surgery in November 2007.  Specifically, he contends that his November 2007 left knee surgery rendered him disabled for 13 months and thus he should receive a total rating for 13 months.  In a July 2009 statement, the Veteran's representative contends that the Veteran should receive a 100 percent rating for 1 year under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.  

A January 16, 2008, VA treatment record notes that the Veteran completed a 6 week IV antibiotic course and had no real complaints of pain in the knee, but that he does report burning pain over the shin and foot.  The assessment was peripheral neuropathy versus complex regional pain syndrome; the Veteran was to have a neurological consult for evaluation of peripheral neuropathy versus complex regional pain syndrome.  A May 2008 VA treatment record notes that the Veteran had debridement and irrigation of his left knee and reported tingling and numbness in his left leg starting at his knee.  

Finally, a VA Medical Statement (Absence from Employment/School) from one of the Veteran's treating physicians, dated "8/4a" notes that he had surgery on November 26, 2007 for a septic knee and that he continues to be disabled and continues to use antibiotics and neurology treatment.  It was noted that the estimated length of absence/limitations was 13 months.  

The medical evidence indicates that the Veteran's service-connected left knee disability may be productive of neurological manifestations that began or existed following his November 2007 surgery for which he sought treatment beyond January 30, 2008.  Because the Veteran's claim of a rating in excess of 30 percent for the service-connected total left knee replacement, to include neurologic manifestations, may produce medical evidence indicating that the Veteran's knee surgery in November 2007 necessitated more than the two months of convalescence after January 30, 2008, the claim of an extension of a temporary total rating for convalescence beyond January 30, 2008 is inextricably intertwined with the increased rating claim.  Thus, the increased rating claim must adjudicated by the RO prior to adjudication of the claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The AMC/RO should provide the Veteran with proper notice of how to substantiate his claim of entitlement to an evaluation in excess of 30 percent for a total left knee replacement, complete all appropriate development, and then adjudicate the increased rating claim.  The non-adjudicated inextricably intertwined increased rating claim must be properly adjudicated by the AMC/RO before the Board can readjudicated the claim of an extension for a temporary total rating on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should provide the Veteran with appropriate notice regarding the claim of entitlement to an evaluation in excess of 30 percent for a total left knee replacement, to include neurologic manifestations and undertake all appropriate development, to include obtaining a VA examination to determine the severity of the Veteran's service connected total left knee replacement and determine if there are any associated neurologic manifestations.  

2.  After completion of the foregoing, adjudicate the Veteran's claim of entitlement to an evaluation in excess of 30 percent for a total left knee replacement, to include neurologic manifestations, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  

3.  Thereafter, re-adjudicate the Veteran's claim of entitlement to an extension of a temporary total disability rating for convalescence beyond January 30, 2008, following left knee surgery in November 2007, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


